Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/17/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Levitt on May 19, 2022.
The application has been amended as follows: 
In claim 1, line 19, the phrase “wherein elongate slot” has been changed to –wherein the elongate slot—
In claim 5, line 2, the phrase “piston in the “ has been changed to –piston is in the—


Allowable Subject Matter
Claims 1-2, 4-5, 7-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a high-viscosity fluid pumping system comprising: a reservoir defining an interior for holding a fluid; a pump assembly having an inlet and an outlet, the pump assembly including: a housing having an inner surface defining a chamber, the inlet providing fluid communication between the interior of the reservoir and the chamber, and the chamber being in fluid communication with the outlet, a check valve positioned between and fluidly connected to the outlet and the chamber, the check valve configured to permit the fluid to move from the chamber to the outlet, and a piston positioned in the chamber and configured to move from a retracted position, in which the chamber is in open, uninterrupted fluid communication with the reservoir via the inlet, to an extended position to move the fluid through the check valve toward the outlet; and a first heater coupled to the housing of the pump assembly and configured to heat the inner surface of the housing to heat the fluid contained in the chamber of the pump assembly; wherein the inlet is an elongate slot defined by the housing, the elongate slot being elongate in an elongation direction that is generally parallel to movement of the piston within the chamber; wherein elongate slot includes a wide section and a narrow section, the wide section disposed at an end of the elongate slot closest to the check valve, the wide section having a wide section width that is larger than a narrow section width of the narrow section; however, the prior art of record does not further disclose or reasonably teach in combination the narrow section of the elongated slot having opposing first and second sides extending from the wide section in a same direction, said same direction being generally parallel to the movement of the piston within the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746